Citation Nr: 0946634	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for diabetes mellitus type 
2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus type 2 is 
manifested by the need for insulin, restricted diet, and 
regulation of activities.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not higher, for 
diabetes mellitus type 2have been met effective August 1, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
3.102, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005 and March 2006; a 
rating decision in December 2005; and a statement of the case 
in November 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran's diabetes mellitus is rated as 20 percent 
disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 
percent rating contemplates diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is assigned for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent rating is assigned for the 
requirements of a 40 percent rating and, in addition, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned for the requirements of a 40 percent 
evaluation, and in addition, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A July 2005 statement from R. Meadows, D.O., indicates that 
the Veteran had a history of diabetes which required insulin 
and oral medications, a restricted diet, and restricted 
activities.  

At a November 2005 VA examination, the Veteran denied any 
hospitalizations for diabetes, a history of ketoacidosis, and 
hypoglycemic reactions.  The Veteran indicated that he was 
not on a strict diet for his diabetes but he avoided sugar 
and if he ate cookies or ice cream he ate them with Splenda 
and without sugar.  He was careful with his diet and denied 
any significant history of weight loss or gain.  He denied a 
history of restriction of activities due to his diabetes.  He 
was initially started on Metformin, then Glipizide and 
Avandia were added and Novolin-R insulin on a sliding scale.  
His blood sugar was currently under control.  The Veteran 
denied any significant neurological symptoms, bowel or 
bladder problems, and erectile dysfunction.  The examiner 
diagnosed the Veteran with well-controlled diabetes mellitus, 
type 2, requiring regular insulin on a sliding scale and 
other medications.  

An August 2006 statement from R. Bendinger, D.O, indicates 
that the Veteran's type II diabetes required oral medication 
and insulin, a restricted diet, and a limitation of 
activities.  

VA outpatient treatment reports dated from July 2004 to July 
2009 variously document that the Veteran's diabetes was 
treated with oral medication and insulin as well as a 
restricted diet.  The Veteran was advised to exercise as 
tolerated.  The Veteran's diabetes was described as 
uncontrolled at times and he reported that he hunted, did 
yard work, and fished.   

At a June 2009 VA examination, the Veteran denied episodes of 
ketoacidosis and hypoglycemic reactions.  He was hospitalized 
for diabetes during a Whipple procedure.  He was on a low 
carbohydrate diet and used oral medication and insulin to 
control his diabetes.  The Veteran denied weight gain or loss 
over the last twelve months.  He indicated that he was no 
longer able to perform activities that he had performed in 
the past such as performing strenuous labor without a break.  
He saw his diabetic provider at VA every three months.  He 
denied anal pruritis but reported loss of strength.  He 
denied bladder or bowel impairment related to his diabetes.  
The examiner diagnosed the Veteran with type II insulin 
dependent diabetes mellitus.  

At a June 2009 VA eye examination, The examiner indicated 
that the Veteran did not have diabetic retinopathy.  The 
examiner further indicated that the Veteran had nuclear 
sclerosis with resulting cataracts which were not caused by 
his diabetes mellitus.

At a June 2009 DRO hearing, the Veteran indicated that he had 
been diagnosed with diabetes in 2001.  He was put on a 
restricted diet and then placed on medication a few years 
later.  He was subsequently placed on insulin.  The Veteran 
testified that he had been advised to limit his activities 
since 2005.  He was not supposed to "overdo it or underdo 
it."  The Veteran stated that he was not able to perform 
certain activities like hiking the Appalachian Trail because 
he had to be available to go to a hospital if necessary.  He 
hunted and fished and did his own yard work.  

The evidence supports the assignment of a 40 percent 
disability rating for the Veteran's service-connected 
diabetes mellitus.  Although some of the evidence submitted 
indicates that the Veteran was advised to increase his 
exercise and he denied any restriction of his activities at 
the November 2005 VA examination, other evidence indicates 
that the Veteran's activities were restricted.  Moreover, two 
of the Veteran's private medical providers indicated that the 
Veteran's diabetes required insulin and oral medications, a 
restricted diet, and restricted activities.  The Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's diabetes requires a restriction of his activities.  
Consequently, the Board resolves reasonable doubt in favor of 
the Veteran and finds that the medical evidence of record 
shows that the Veteran's service-connected diabetes mellitus 
is manifested by the need for insulin, restricted diet, and 
regulation of activities.  Thus, the criteria contemplated by 
a 40 percent rating are met.  

The evidence also shows that this level of disability has 
been in effect since the date the Veteran filed a claim for 
an increased disability rating.  Accordingly, a disability 
rating of 40 percent, effective August 1, 2005, is granted 
for the Veteran's diabetes mellitus.   

The Board is unable to identify a reasonable basis for 
granting a disability evaluation in excess of 40 percent for 
the Veteran's service-connected diabetes mellitus.  The 
evidence does not show episodes of ketoacidosis or 
hypoglycemic reactions requiring one or more hospitalizations 
per year or twice monthly or weekly visits to a diabetic care 
provider.  Furthermore, the evidence does not show 
progressive loss of weight and strength.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating greater than 40 percent for 
diabetes mellitus type 2.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).


ORDER

A 40 percent rating, but not higher, is granted for diabetes 
mellitus type 2, effective August 1, 2005.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


